Citation Nr: 1717961	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent prior to May 16, 2016, and in excess of 20 percent thereafter, for thoracolumbar hyperextension strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran indicated in his Substantive Appeal that he wanted to be scheduled for a Board videoconference hearing.  A videoconference hearing was scheduled for January 2011 and the Veteran was provided notice of this hearing in November 2010.  However, the Veteran failed to report to the scheduled hearing and failed to provide good cause for his failure to appear.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

This claim was previously remanded by the Board in August 2013 and April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations for his thoracolumbar hyperextension strain in May 2008, September 2013, and May 2016.  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  

The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.  The examiner should also consider the prior VA examinations of record and, to the extent possible, opine as to any additional loss of motion on weight bearing throughout the appeal period.

Additionally, VA treatment notes show he has been receiving Social Security Disability Insurance (SSDI) as early as October 2012.  However, to date, no such records have been associated with the claims file, and such should be requested on remand.

Finally, on remand, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain ongoing VA and private treatment records for the Veteran dating since May 2016, the date of the last VA examination.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records. 

2. Request from the SSA records pertaining to the Veteran's award of disability benefits.

3. Schedule the Veteran for an examination to determine the severity of his low back disability.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.  

4. After a review of the record on appeal and any needed testing, the examiner is to identify all low back pathology found to be present, including providing VA with the following information in accordance with the Court's holding in Correia:

(i) the examiner should provide an opinion on the low back's range of motion (flexion, extension, rotation, and side to side bending) in active motion, passive motion, weight-bearing, and non-weight-bearing;

(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited low back motion (flexion, extension, rotation, and side to side bending ) (i.e., the extent of the Veteran's pain-free motion), and quantify how much of the Veteran's functional loss is due to his back condition.  

(iii) in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

The examination report must include a complete rationale for all opinions expressed.

5. Then readjudicate the issue on appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the most recent SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




